MEMORANDUM **
Meyer was jointly tried with Joseph Fabricant and they separately appealed. We reversed Fabricant’s convictions due to a Confrontation Clause violation. See United States v. Fabricant, 240 Fed.Appx. 244 (9th Cir.2007). Meyer raises the same issue on appeal. Under the law of the case doctrine, we are bound by our previous ruling. See United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991) (“We have previously found the law of the case doctrine to be applicable when the appeal of one co-defendant is decided prior to the appeal of the other co-defendant, if both were convicted at the same trial.”) (citing United States v. Tierney, 448 F.2d 37, 39 (9th Cir.1971)).
Accordingly, we REVERSE Meyer’s convictions and VACATE her sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.